Citation Nr: 1602026	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for lung disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO), which denied service connection for lung disease and denied reopening the Veteran's claim of entitlement to service connection for a bilateral knee disability.  

The August 2011 rating decision also denied service connection for a scar on the head.  While the Veteran perfected an appeal of this denial, the claim was subsequently granted in a July 2014 rating decision.  As this represents a total grant of benefits sought on appeal, the issue of entitlement to service connection for a scar on the head is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

A videoconference hearing was held on September 4, 2015, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  At the September 2015 videoconference hearing before the undersigned, and in a September 2015 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement service connection for lung disease.

2.  An August 1996 rating decision denied service connection for bilateral knee pain; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

3.  Evidence received since the August 1996 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for lung disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The August 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the September 2015 videoconference hearing and in correspondence received by VA in September 2015, has withdrawn his appeal for the issue of entitlement to service connection for lung disease.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Service connection for bilateral knee pain was originally denied in an August 1996 rating decision.  After the Veteran was notified in August 1996, the Veteran did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely substantive appeal.  Therefore, the August 1996 rating decision denying service connection for bilateral knee pain is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The RO denied the claim in August 1996 on the basis that the on the basis that the Veteran did not have a bilateral knee disability.  The evidence received since the August 1996 rating decision includes two lay statements from friends of the Veteran who attest to the Veteran's current knee problems and a November 2010 VA examination report which contains an opinion that it is at least as likely as not that the Veteran's current bilateral knee pain is related to his in-service treatment for bilateral knee pain.  Additionally, the Veteran testified at the September 2015 videoconference hearing that he has had ongoing knee pain since service.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects a positive nexus opinion, lay evidence of current knee problems, and a theory of continuity of symptomatology of knee symptoms since service.  Therefore, the Board finds the above newly received evidence is new and material evidence with respect to the claim.  Id.; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Accordingly, the claim of entitlement to service connection for a bilateral knee disability is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal for the issue of entitlement to service connection for lung disease is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As previously noted, the November 2010 VA examination report indicates that it is at least as likely as not that the Veteran's current bilateral knee pain is related to the in-service treatment for knee pain.  However, the examiner did not provide a diagnosis with respect to the Veteran's knees.

A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The courts have not given a definitive answer to the question of whether pain alone constitutes disability under the laws and regulations pertaining to service connection.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (specifically declining to reach the question of whether pain alone can constitute disability under 38 U.S.C.A. §§ 1110 and 1131).  Compensation under the statutes and regulations pertaining to direct service connection requires disability due to disease or injury that occurred in service.  See Sanchez-Benitez, 259 F.3d at 1361-1362. 

A review of the evidence reflects that the nothing in the record, including the private medical evidence, indicates any current diagnosis with respect to the Veteran's knees.  Importantly, the post-service medical evidence shows that only X-ray studies have been performed on the knees.  No bony deformity or arthritis was detected via X-ray.  However, the Board finds that additional diagnostic testing such as an MRI may be more helpful in determining whether there is an underlying disability of the (soft tissues, etc. of the ) knees which might explain the Veteran's bilateral knee pain.  As such, the Board finds that the case should be remanded for another VA examination, during which time the Veteran should undergo additional diagnostic testing (such as an MRI) in order to determine the nature of any disability which results in his symptom of bilateral knee pain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, preferably with the November 2010 VA examiner (if possible), in order to determine the nature and etiology of any current bilateral knee disability.

The claims file, to include a copy of this remand, should be made available to, and reviewed by, the VA examiner.  The examiner should note that the claims file was reviewed.

All indicated tests and studies, to include an MRI, should be performed.

The examiner should provide a medical diagnosis with respect to the Veteran's bilateral knee pain.  In other words, the examiner is hereby notified that labeling the bilateral knee pain as merely pain, is insufficient evidence of a disability for which service connection can be granted.  Instead, the examiner should indicate whether there is a medical diagnosis such as patellofemoral pain syndrome, chondromalacia patella, arthritis, etc. which would account for the bilateral knee pain.  

Any opinion provided should be accompanied by a complete rationale.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


